DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 8/9/21 and two IDs filed on 1/29/20 and 1/8/21. Claims 1-27 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 8/9/21 is acknowledged.  The traversal is on the ground(s) that serious burden does not exist because search of the composition group I would necessarily encompass the method of group II.  This is not found persuasive because group II is drawn to method of treating hair and claim 27 recites providing various benefits and art anticipating any composition with the claimed ingredients would not anticipate method, which is specifically drawn to treating hair. It is indeed search burden to examine both the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/21.
Applicant's election with traverse of “hydroxypropyl guar” drawn to “at least one nonionic gum under (a); “hydroxypropyl guar hydroxypropyltrimonium chloride” drawn to “at least one cationic guar gum” under (b); “polyquaternium-4” drawn to “at least one cationic cellulosic quaternary ammonium compound” under (c); and “VP/VA copolymer” drawn to “polymer” under (d) in the reply filed on 8/9/21 is acknowledged.  The traversal is on the serious burden does not exist because search of “gums” would encompass both the non-ionic gums and cationic gums and search for cellulosic compounds would encompass all cationic cellulose quaternary ammonium compounds.  This is not found persuasive because it is indeed search burden to examine all the species in each category.
The requirement is still deemed proper and is therefore made FINAL.
In response to restriction requirement applicants have not changed that status identifier for non-elected claims 14-27 which should recite (withdrawn). The non-elected claims 14-27 still recite “original”. 

Claims 1-13 are examined in the application and the generic claim is examined to the extent that it reads on  “hydroxypropyl guar” drawn to  “at least one nonionic gum under (a); “hydroxypropyl guar hydroxypropyltrimonium chloride” drawn to “at least one cationic guar gum” under (b); “polyquaternium-4” drawn to  “ at least one cationic cellulosic quaternary ammonium compound” under  (c) ; and “VP/VA copolymer” drawn to “ polymer” under (d).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Ingredient (d) claimed is amended from “ acrylate based polymer chosen from to “ polymer chosen from acrylate based polymer, VP/VA copolymer and mixtures thereof” because examiner pointed out that “VP/VA copolymer” is not an acrylate based polymer.
acrylate based polymer” instead of polymer. Page 7, under (d) recites “acrylate based polymer selected from” and recites “VP/VA copolymer”, which is not an acrylate-based polymer. See also pages 11-12,
Appropriate correction is required at all occurrences in the specification, since the elected species under (d) is not an acrylate based-copolymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims  1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0289590 (‘590) and 2013/0164244 (‘244) and U. S. Patent 5,679,328 (‘328).
US ‘590 teaches hair cosmetic composition, which is also same as claimed hair cosmetic composition and US ‘590 at ¶ [0015] teaches:

    PNG
    media_image1.png
    207
    493
    media_image1.png
    Greyscale

US ‘590 at ¶¶ [0026-0027] teaches:

    PNG
    media_image2.png
    238
    423
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    499
    media_image3.png
    Greyscale

Polyquaternium-4 is the elected species under c) (claims 1 and 6-8). Polyquaternium-4 is the INCI name for “ copolymer of hydroxy ethyl cellulose and diallyl dimethyl ammonium chloride”. See page 10, ll. 15-17 of the specification. 
 The amount taught by US ‘590 overlaps with the amount claimed in claim 8, which is 0.01-5%.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘590 at ¶¶ [0030-0032] teaches:

    PNG
    media_image4.png
    186
    497
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    136
    502
    media_image5.png
    Greyscale

VP/VA is the elected species under d) (claims 1 and 9-10). The amount taught by US ‘590 overlaps with the amount claimed in claim 10, which is 0.01-10%.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘590 under example 1 exemplifies hair cosmetic compostion and this has VP/VA copolymer and Polyquaternium-4 and water.
The difference between US ‘590 and instant application is US ‘590 does not teach the claimed species under a) and b) and polyol.
US ‘244 teaches conditioning composition for hair at ¶¶ [0016-0020] teaches:

    PNG
    media_image6.png
    666
    541
    media_image6.png
    Greyscale

US ’44 teaches the most preferred cationic polymers being hydroxypropyl guar hydroxypropyl trimonium chloride and this is the elected species under b) (claims 1, 4-5 and 13).
The amount taught by US ‘244  overlaps with the amount claimed in claim 5, which is 0.01-2%.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

US ‘244 at ¶ [0061] teaches :

    PNG
    media_image7.png
    270
    498
    media_image7.png
    Greyscale

The organic solvent includes claimed polyol, which is propylene glycol (claims 1 and 11-13. 
The amount taught by US ‘244  overlaps with the amount claimed in claim 12, which is 0.01-15%.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

See example 8, which uses claimed species under b).
Patent ‘328 teaches thickened combination based on guar gum and crosslinked polymer in hair compositions and teaches at col.2, l. l6-11 two species under guar gums and one of the species is claimed species under a), which is  hydroxypropyl guar and teaches the amount at col.3, ll. 29-32, which is 0.1- 10 %. (Claims  1, 2-3 and 13).

Example 8 of US ‘244 teaches the amount of claimed cationic guar species and this is 0.4 and patent teaches nonionic guar in examples 11-12 and this is 1 and the ratio of cationic to nonionic is (0.4/1= 0.40 and this is less than 1) and this meets the limitation of claims 1 and 13.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '590 in example having Polyquaternium-4, water and VP/VA copolymer by adding hydroxypropyl guar hydroxypropyl trimonium chloride and organic solvent which is propylene glycol taught by US  ‘244 and  add the nonionic guar gum , which is hydroxypropyl guar taught by patent, with the reasonable expectation of success that the modified compositions not only exhibit proper setting of hair,  setting retention of hair style, providing smoothness , suppleness and also, provide conditioning effect to hair and the presence of nonionic guar provides hair styling effect taught by patent. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619